Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 20-1718V
UNPUBLISHED
JOHN ROBINSON, Chief Special Master Corcoran
Petitioner, Filed: August 23, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.

DECISION ON JOINT STIPULATION"

On December 1, 2020, John Robinson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seg.? (the
“Vaccine Act’). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from the administration of an influenza (flu) vaccination
received on September 22, 2018. Petition at 1; Stipulation, filed at August 23, 2022, 9
1-2. Petitioner further alleges that the vaccination was administered within the United
States, he suffered the residual effects of his injury for more than six months, and no
lawsuits have been filed or settlement or awards accepted by anyone due to his vaccine-
related injury. Petition at 7; Stipulation at ({ 3-5. “Respondent denies that the flu vaccine
caused [Petitioner to suffer a left shoulder injury or any other injury and denies that
[P]etitioner sustained a SIRVA Table Injury.” Stipulation at J 6.

 

1 Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on August 23, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $80,000.00 in the form of a check payable to Petitioner.
Stipulation at ¢ 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*®

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

JOHN ROBINSON,
Petitioner, No. 20-1718V
Chief Special Master Corcoran

v. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. John Robinson, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries alleged ly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received flu vaccine on September 22, 2018.

3, The vaccination was administered within the United States.

4. Petitioner alleges that he sustained a left shoulder injury related to vaccination
administration (“SIRVA”) following receipt of the flu vaccine, within the Table time period, and
suffered the residual effects of this alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement ofa civil action

for damages on his behalfas a result of his condition.
6. Respondent denies that the flu vaccine caused petitioner to suffer a left shoulder injury
or any other injury and denies that petitioner sustained a SIRWA Table Injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
‘the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $80,000.00 in the form ofa check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9, As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the Chief Special Master to award reasonable attorneys’ fees and costs incurred in
proceeding upon this petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C,
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on September 22, 2018,
as alleged by petitioner in a petition for vaccine compensation filed on or about December 1,
2020, in the United States Court of Federal Claims as petition No. 20-1718V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. Ifthe Chief Special Master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to have a left
shoulder injury, or any other injury or his current condition, or that petitioner suffered an injury
contained in the Vaccine Injury Table..

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

Mee ME
Respectfully submitted,

 

PETITIONER:
ain ROBINSON

ATTORNEY OF RECORD AUTHORIZED REPRESENTATIVE
FOR PETITIONER: OF THE ATTORNEY GENERAL:

 

Boreld CHa y Nah yr sri wet Re ore 8
RONALD C. HOMER Hcke €3.1(e)(2) HEATHER L. PEARLMAN

Attorney for Petitioner Deputy Director

Conway Homer, P.C. Torts Branch

16 Shawmut Street Civil Division

Boston, MA 02116 U.S. Department of Justice

Phone: (617) 695-1990 P.O. Box 146

Fax: (617) 695-0880 Benjamin Franklin Station

Email: rhomer@ccandh.com Washington, DC 20044-0146
AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:

AND HUMAN SERVICES:

George R. Grimes - eel net by George R.
$14 Date: 2022.08.09 17:49:04 -04'00"

CDR GEORGE REED GRIMES, MD, MPH TERRENCE K. MANGAN, JR.

Director, Division of Injury Trial Attorney
Compensation Programs Torts Branch

Health Systems Bureau Civil Division

Health Resources and Services U.S. Department of Justice
Administration P.O. Box 146

U.S. Department of Health Benjamin Franklin Station
and Human Services Washington, DC 20044-0146

5600 Fishers Lane, 08N146B Tel: (202) 514-8988

Rockville, MD 20857 Email: terrence.mangan@usdoj.gov

Dated: (23 / 22